DETAILED ACTION
This action is in response to the Applicant Response filed 28 October 2022 for application 16/270,535 filed 07 February 2019.
Claims 1, 3, 5, 11, 15 are currently amended.
Claims 9, 19 are cancelled.
Claims 1-8, 10-18, 20 are pending.
Claims 1-8, 10-18, 20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the objections to the claim have been fully considered and, in light of the amendments to the claims, are persuasive.  

Applicant’s arguments regarding the 35 U.S.C. 102 rejections of claims 1, 6, 10-11, 16, 20 and 35 U.S.C. 103 rejections of claims 2-5, 7-8, 12-15, 17-18 have been fully considered but are not persuasive.
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.
With respect to claim 1, applicant argues that the cited reference does not teach the following limitation: a machine learning model based on accepting, as input features, the proximity encoding data that contains: the first proximity measurement ... and the second proximity measurement ... Specifically applicant argues that Huang’s Vtrain embedding representation is not the same as the input features used to train the machine learning model of the instant application. With respect to applicant’s arguments, Examiner respectfully disagrees. First, Examiner is unclear why applicant equates Vtrain to H from Algorithm 1 of the Huang reference (Applicant’s Remarks, dated 10/28/022, p. 9). While both are referred to as embedding representations, Examiner does not refer to H, Algorithm 1 or section 3 in the rejection of claim 1. Moreover, there is no evidence in the reference that Vtrain equals H. However, while Examiner agrees with applicant that Vtrain is used to train the machine learning model, Examiner disagrees that Vtrain does not include the proximity encoding data. Huang teaches that G, the adjacency matrix that Examiner interprets as the proximity data, is mapped into embedding space V (Vtrain) (Huang, section 4.3). While this is an additional embedding, it is still an encoding of the proximity data which is used as input to train the machine learning model. Other than proximity encoding data representing the graph, there is nothing in the claims or the specification that defines proximity encoding data, nor is there anything that restricts multiple encodings of the data. Further, the specification states, “[t]he proximity encoding data may include a suitable format for machine learning processing such as training or inference” (¶0046). Based on this language the specification, in fact, provides support for multiple encodings. Therefore, Huang does, in fact, teach training a machine learning model based on accepting, as input features, the proximity encoding data.
With respect to claim 2, applicant argues that the cited references do not teach the following limitation: inferring the particular categorical feature value based on the first proximity measurement for the particular vertex and the second proximity measurement for the particular vertex. Specifically, applicant argues that Liben does not teach basing the inference on measurements of the same vertex. With respect to applicant’s arguments, Examiner respectfully disagrees. Liben teaches several methods to infer a link with an unknown node, i.e., missing categorical value. As noted by Liben, the recited methods teach generating a proximity score for a node unknown to a selected node [the particular vertex], therefore inferring an unknown categorical feature value for the selected node, using given known proximity values for known nodes (categorical feature vales) of the selected node (Liben, section 3). Therefore, Liben does, in fact, teach inferring the particular categorical feature value based on the first proximity measurement for the particular vertex and the second proximity measurement for the particular vertex.
With respect to claim 3, applicant argues that the cited references do not teach the following limitation: determining the greatest proximity measurement of a plurality of proximity measurements for the particular vertex … Specifically, applicant argues, similar to the claim 2 arguments, that Liben does not teach determining a maximum proximity measurement  for a particular vertex. With respect to applicant’s arguments, Examiner respectfully disagrees. As noted above, Liben teaches generating a proximity score for a node unknown to a selected node [the particular vertex], therefore inferring an unknown categorical feature value for the selected node (Liben, section 3). As part of this method, Liben teaches producing a ranked list of proximity scores for the selected node (Liben, section 3), from which a maximum proximity measurement can be selected. Therefore, Liben does, in fact, teach determining the greatest proximity measurement of a plurality of proximity measurements for the particular vertex.
Therefore, claims 1 is rejected under 35 U.S.C. 102 as anticipated by Huang. Additionally, claim 11 is rejected under 35 U.S.C. 102 as anticipated by Huang. Moreover, the rejections of claims 1, 11 apply to all dependent claims which are dependent on claims 1, 11, including claims 6, 10, 16, 20 which are also anticipated by Huang; claims 2-3, 12-13 which are unpatentable over Huan in view of Liben; and claims 4-5, 7-8, 14-15, 17-18 which are unpatentable over Huang in view of Akoglu.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 10-11, 16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (Label Informed Attributed Network Embedding, hereinafter referred to as “Huang”).

Regarding claim 1 (Currently Amended), Huang teaches a method comprising: 
receiving an input graph, wherein the input graph comprises a plurality of vertices, each vertex of said plurality of vertices being associated with vertex properties of said vertex (Huang, section 2 – teaches a graph with vertices having attributes and the graph having an adjacency matrix), said vertex properties including at least one categorical feature value of one or more potential categorical feature values (Huang, section 2 – teaches the nodes having an adjacency matrix representing the proximity to all other nodes from a given node [categorical feature values represented by each of the other nodes listed in adjacency matrix]) that include, for a particular categorical feature (Huang, section 2 – teaches the nodes having an adjacency matrix representing the proximity to all other nodes from a given node; Huang, section 4 - teaches two examples of social graphs [Nodes of social graphs represent users (i.e., categorical feature) and adjacency matrix shows proximity of all other users (categorical feature values)]), a first categorical value and a second categorical value Huang, section 2 – teaches the nodes having an adjacency matrix representing the proximity to all other nodes [categorical feature values represented by each of the other nodes, including a first and a second value]; see also Huang, section 4 – social graph examples); 
for each vertex of the plurality of vertices, storing in proximity encoding data representing said input graph (Huang, section 2 – teaches the nodes having a weighted adjacency matrix representing the proximity to all other nodes from a given node representing the entire graph): 
a first proximity measurement for the first categorical value of the particular categorical feature for said vertex (Huang, section 2 – teaches the nodes having a weighted adjacency matrix representing the proximity to all other nodes from a given node [including a first proximity measurement to a first other node]) and 
a second proximity measurement for the second categorical value of the particular categorical feature for said vertex (Huang, section 2 – teaches the nodes having a weighted adjacency matrix representing the proximity to all other nodes from a given node [including a second proximity measurement to a second other node]); and
during training, a machine learning model accepting, as input features, the proximity encoding data (Huang, section 4.3 – teaches training a machine learning classification model using, as inputs, the graph and its associated weighted adjacency matrix which includes the proximity measurements) that contains:
the first proximity measurement for the first categorical value of the particular categorical feature for said vertex (Huang, section 2 – teaches the nodes having a weighted adjacency matrix representing the proximity to all other nodes from a given node [including a first proximity measurement to a first other node]) and 
the second proximity measurement for the second categorical value of the particular categorical feature for said vertex (Huang, section 2 – teaches the nodes having a weighted adjacency matrix representing the proximity to all other nodes from a given node [including a second proximity measurement to a second other node]).

Regarding claim 6 (Original), Huang teaches all of the limitations of the method of claim 1 as noted above. Huang further teaches wherein the input graph comprises at least one of: an undirected graph or a directed graph (Huang, section 2 – teaches linking the nodes of the graph with edges [undirected graph]; see also Huang, Figure 1 – shows undirected graph as the attributed network).

Regarding claim 10 (Previously Presented), Huang teaches all of the limitations of the method of claim 1 as noted above. Huang further teaches wherein the machine learning model comprises a classification model (Huang, section 4.3 – teaches training a machine learning classification model using the graph and its associated weighted adjacency matrix which includes the proximity measurements).

Regarding claim 11 (Currently Amended), it is the computer-readable media embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Huang further teaches one or more non-transitory computer-readable media storing instructions which, when executed by one or more processors, cause (Huang, section 4 – teaches using two online databases and various known computer-based baseline algorithms to conduct validation experiments of the taught algorithm; [While Huang does not explicitly teach computer hardware, it would be obvious to a person having ordinary skill in the art that computer hardware, such as processors and memory, would be used to perform calculations, with the given algorithm as well as known computer-based baseline algorithms, on data stored in a online databases]) ...
Regarding claim 16 (Original), the rejection of claim 11 is incorporated herein. Further, the limitations in this claim are taught by Huang for the reasons set forth in the rejection of claim 6.

Regarding claim 20 (Previously Presented), the rejection of claim 11 is incorporated herein. Further, the limitations in this claim are taught by Huang for the reasons set forth in the rejection of claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Liben-Nowell et al. (The Link Prediction Problem for Social Networks, hereinafter referred to as “Liben”).
Regarding claim 2 (Currently Amended), Huang teaches all of the limitations of the method of claim 1 as noted above. However, Huang does not explicitly teach in response to determining that a particular vertex of the plurality of vertices does not include a particular categorical feature value, inferring the particular categorical feature value based on the first proximity measurement for the particular vertex and the second proximity measurement for the particular vertex.
Liben teaches in response to determining that a particular vertex of the plurality of vertices does not include a particular categorical feature value (Liben, section 1 - teaches link prediction which is also related to the problem of inferring missing links from an observed network where one constructs a network of interactions based on observable data and then tries to infer additional links that, while not directly visible, are likely to exist), inferring the particular categorical feature value based on the first proximity measurement for the particular vertex and the second proximity measurement for the particular vertex (Liben, section 3 – teaches inferring links based on given proximity measurements, including first and second proximity measurements).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Huang with the teachings of Liben in order to improve graph usefulness by creating meaningful connections based on observed graph data in the field of calculating proximity values for nodes of a graphical model (Liben, section 1 – “... As a result, it has been difficult to evaluate and compare different approaches on a principled footing. Link prediction, on the other hand, offers a very natural basis for such evaluations: a network model is useful to the extent that it can support meaningful inferences from observed network data...”).

Regarding claim 3 (Currently Amended), Huang in view of Liben teaches all of the limitations of the method of claim 2 as noted above. Liben further teaches wherein inferring the particular categorical feature value (Liben, section 3 – teaches inferring links based on given proximity measurements) includes: 
determining the greatest proximity measurement of a plurality of proximity measurements for the particular vertex that includes the first proximity measurement for the particular vertex and the second proximity measurement for the particular vertex (Liben, section 3 – teaches determining proximity measurements for given connections, including first and second proximity measurements, and ranking the measurements [Ranking the measurements determines the greatest measurement]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Huang and Akoglu in order to infer feature values based on existing proximity measurements to improve graph usefulness by creating meaningful connections based on observed graph data (Liben, section 1).

Regarding claim 12 (Currently Amended), the rejection of claim 11 is incorporated herein. Further, the limitations in this claim are taught by Huang in view of Liben for the reasons set forth in the rejection of claim 2.

Regarding claim 13 (Currently Amended), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Huang in view of Liben for the reasons set forth in the rejection of claim 3.

Claims 4-5, 7-8, 14-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Akoglu et al. (Graph-based Anomaly Detection and Description: A Survey, hereinafter referred to as "Akoglu").
Regarding claim 4 (Currently Amended), Huang teaches all of the limitations of the method of claim 1 as noted above. However, Huang does not explicitly teach wherein generating the first proximity measurement for a particular vertex comprises discounting the first proximity measurement for the particular vertex by a damping factor.
Akoglu teaches wherein generating the first proximity measurement for a particular vertex comprises discounting the first proximity measurement for the particular vertex by a damping factor (Akoglu, section 2.1.1 – teaches discounting a proximity measurement using a damping factor when generating the proximity measurement).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Huang with the teachings of Akoglu in order to measure the importance of nodes in a graph in the field of using graph vertex values in order to classify data (Akoglu, section 2.1.1 – “Measuring the importance of the nodes in a graph is one of the most widely studied graph problems. PageRank ... is one of the most popular algorithms which is based on random walks. A random walk on the (unweighted) graph jumps randomly from node to node. If currently present on a node u, a random walk in the next step jumps to one of its neighbors with equal probability 1/du where du is the degree of node u. The stationary probability distribution of the random walk on the graph is then considered to rank the nodes by their 'importance'.”).

Regarding claim 5 (Currently Amended Huang in view of Akoglu teaches all of the limitations of the method of claim 4 as noted above. Akoglu further teaches wherein the damping factor represents a probability that a random walk included in an execution of a personalized PageRank (PPR) algorithm used to generate the first proximity measurement for the particular vertex and the second proximity measurement for the particular vertex is reset (Akoglu, section 2.1.1 – teaches the damping factor is a probability that a random walk of a PPR is reset).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Huang and Akoglu in order to use a damping factor when generating proximity measurements to measure the importance of nodes in a graph (Akoglu, section 2.1.1).

Regarding claim 7 (Currently Amended), Huang teaches all of the limitations of the method of claim 1 as noted above. However, Huang does not explicitly teach wherein generating the first proximity measurement for a particular vertex comprises executing a proximity algorithm for the particular vertex.
Akoglu teaches wherein generating the first proximity measurement for a particular vertex comprises executing a proximity algorithm for the particular vertex (Akoglu, section 2.1.1 – teaches PageRank as a proximity algorithm to determine proximity measurements).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Huang with the teachings of Akoglu in order to measure the importance of nodes in a graph in the field of using graph vertex values in order to classify data (Akoglu, section 2.1.1 – “Measuring the importance of the nodes in a graph is one of the most widely studied graph problems. PageRank ... is one of the most popular algorithms which is based on random walks. A random walk on the (unweighted) graph jumps randomly from node to node. If currently present on a node u, a random walk in the next step jumps to one of its neighbors with equal probability 1/du where du is the degree of node u. The stationary probability distribution of the random walk on the graph is then considered to rank the nodes by their 'importance'.”).

Regarding claim 8 (Original), Huang in view of Akoglu teaches all of the limitations of the method of claim 7 as noted above. Akoglu further teaches wherein the proximity algorithm comprises a personalized page rank (PPR) algorithm (Akoglu, section 2.1.1 – teaches that one possible proximity algorithm is PPR).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Huang and Akoglu in order to use a PPR to measure the importance of nodes in a graph (Akoglu, section 2.1.1).

Regarding claim 14 (Currently Amended), the rejection of claim 11 is incorporated herein. Further, the limitations in this claim are taught by Huang in view of Akoglu for the reasons set forth in the rejection of claim 4.

Regarding claim 15 (Currently Amended), the rejection of claim 14 is incorporated herein. Further, the limitations in this claim are taught by Huang in view of Akoglu for the reasons set forth in the rejection of claim 5.

Regarding claim 17 (Currently Amended), the rejection of claim 11 is incorporated herein. Further, the limitations in this claim are taught by Huang in view of Akoglu for the reasons set forth in the rejection of claim 7.

Regarding claim 18 (Original), the rejection of claim 17 is incorporated herein. Further, the limitations in this claim are taught by Huang in view of Akoglu for the reasons set forth in the rejection of claim 8.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARSHALL L WERNER/               Examiner, Art Unit 2125  

/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125